EXHIBIT 10.41

AMENDMENT NUMBER TWO

TO THE

HEALTH NET, INC.

2006 EXECUTIVE OFFICER INCENTIVE PLAN

WHEREAS, the Company maintains the Health Net, Inc. 2006 Executive Officer
Incentive Plan (the “Plan”) for the benefit of eligible executive officers of
the Company and its subsidiaries;

WHEREAS, the Company desires to amend the Plan to clarify that awards made under
the Plan are intended satisfy the short-term deferral exemption in accordance
with Treasury Regulation Section 1.409A-1(b)(4); and

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
the power to amend the Plan pursuant to Article VII(1) thereof.

NOW, THEREFORE, BE IT RESOLVED, that pursuant to the power of amendment
contained in Article VII(1) of the Plan, the Plan is hereby amended as follows:

 

  1. By striking the last sentence of Article VI(2) and replacing it with the
following:

“Notwithstanding the foregoing sentence, all payments under the Plan shall be
made no later than March 15th following the calendar year in which an incentive
payment is earned. The Committee, in its sole discretion, may permit a
Participant to defer payment of an award under a deferred compensation plan or
plans of the Company, as may be in effect from time to time, in accordance with
the requirements of Section 409A of the Code.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Health Net, Inc. has caused this instrument to be signed on
this 12th day of November, 2008.

 

HEALTH NET, INC. By:  

/s/ Karin Mayhew

Name:   Karin Mayhew Title:   Senior Vice President, Organization Effectiveness